PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,509,422
Issue Date:  29 Nov 2016
Application No. 14/948,436
Filing or 371(c) Date: 23 Nov 2015
Attorney Docket No.  25013US03 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the renewed petition under 37 CFR 1.182 filed 20 August 2021, to correct the inventor’s name by way of a Certificate of Correction. 

The petition is GRANTED.

It is noted that the present petition was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 1.182 to correct the name of the joint inventor.  The requested Certificate of Correction has not issued as of today.  The present decision ratifies the premature action.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET